Citation Nr: 0735345	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from July 1967 to 
April 1971 and from November 1990 to April 1991, as well as 
service in the Louisiana Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran and his wife testified at a videoconference 
hearing in February 2007; the undersigned Veterans Law Judge 
presided at the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims file contains service records, including 
examination reports and a clinic record dated in March 1991, 
as well as numerous personnel records regarding his National 
Guard service.  In addition, some private medical records 
have been obtained concerning treatment from May 1993 through 
May 1996, including a report of a complete neurological 
examination in May 1993, records of a workup for a hiatal 
hernia in 1995, and records compiled before and after the 
veteran underwent back surgery for a ruptured disc at L3-4 in 
May 1996.  None of the private treatment records mentions any 
back complaints or pertinent abnormal clinical findings prior 
to a job-related back injury in January 1996.  

In addition, as noted above, the veteran and his wife 
appeared at a Board hearing in February 2007 in which he 
described the circumstances of an incident during service in 
January 1991 in which he sustained an injury to his back.  He 
reported that he had had back pain from time to time since 
that accident.  The veteran is competent to describe events 
and symptoms he experienced; accordingly, this is competent 
evidence of the January 1991 incident he described.  However, 
in light of his subsequent treatment in 1996 for a ruptured 
lumbar disc, the Board believes that a medical opinion is 
needed to determine whether any current back disability is 
due to the injury the veteran sustained in 1991.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

Prior to that examination and opinion, though, the RO should 
provide the veteran with notice compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the December 2006 letter notifying the 
veteran of his February 2007 hearing indicates that an 
attachment concerning the notice required by Dingess was 
enclosed, the record does not contain the attachment.  
Therefore, the veteran should be provided this notice.

In addition, the Board notes that unsuccessful attempts have 
been made to obtain records from Dr. McCord, who apparently 
treated the veteran after the January 1996 injury.  An 
additional attempt should be made to obtain all available, 
previously unobtained records of the veteran's treatment 
relative to his 1996 back injury and May 1996 back surgery .  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

2.  Ask the veteran to give VA all 
records related to his January 1996 back 
injury and the medical treatment, 
including the surgery, that followed that 
injury, or to authorize VA to obtain 
records of such treatment.  Obtain copies 
of all identified treatment records that 
have not already been obtained.  

3.  After all requested medical records 
have been obtained, schedule the veteran 
for an examination to determine whether 
he has any current residuals of a back 
injury sustained during active military 
service, i.e., the January 1991 back 
injury.  The examiner should review the 
claims file.  The examiner should  
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the back 
injury in January 1991 described by the 
veteran resulted in chronic disability 
and, if so, the current disability should 
be specifically identified.  In giving 
the opinion, the examiner should also 
specifically address whether it is at 
least as likely as not that the back 
injury the veteran sustained in 
January 1996 was proximately due to the 
1991 back injury or was otherwise related 
to the manifestations noted in service in 
1991.  The opinion should be supported by 
reference to pertinent evidence.  

4.  Again consider the veteran's claim 
for service connection for residuals of a 
back injury.  If action taken is not to 
the veteran's satisfaction, provide him 
and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



